Dillon, J.
Referee : ap•pouitment of. The cause is in equity, triable by the first method. The testimony taken by the first referee is not brought up. The second referee has not rep0r^ed, or if he has,'his report is not embraced in the record. No final decree has been made. The action complained of is so essentially a matter of practice, so preliminary in its nature, and so much in the discretion of the court, that it cannot successfully be assigned as error, without some substantial prejudice is shown. No such prejudice is made to appear. In equity cases triable by the first method, the report of the referee has no conclusive or binding force, inasmuch as the reference is merely “ to inform the conscience ” of the chancellor, who may accept or reject the finding of the referee and render such judgment as he considers equitable. Kev. § 2999, clause 2.
The second referee may report the same as the first referee, or more favorably or less favorably to the plaintiff.
If the same as the first referee, or if more favorably to the plaintiff, the latter would have no ground of complaint.
If less favorably to the plaintiff, the courts may reject it and adopt the report of the first referee.
It may reject both reports and “render such judgment as it considers equitable.”
No substantial error to appellant’s prejudice appearing, the ruling appealed from is
Affirmed.